Citation Nr: 1127074	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  11-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision, which denied a claim for service connection for hearing loss.

The Board notes that additional private medical evidence pertinent to this issue was received after the statement of the case (SOC) was issued.  A supplemental statement of the case (SSOC) was not subsequently issued.  Regardless, as this issue being granted in full, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim as done below. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, his bilateral hearing loss is shown to be causally or etiologically related to his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for bilateral hearing loss, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has hearing loss as a result of his active duty service.  Specifically, the Veteran asserted in his August 2010 notice of disagreement (NOD) that he was exposed to the constant noise of weapon and mortar fire during service.

A review of the Veteran's service treatment records does not reflect any complaints or treatment of hearing loss of either ear.  

The Board notes that the Veteran underwent a pre-induction audiological examination in January 1966.  This January 1966 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
5 (15)
5 (10)
LEFT
15 (30)
5 (15)
5 (15)
15 (25)
15 (20)
The aforementioned tables reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  Speech recognition ability using the Maryland CNC Test was not recorded.

The Veteran underwent an audiological examination upon separation from service in April 1968.  This April 1968 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
10
5
5
X
10
Speech recognition ability using the Maryland CNC Test was not recorded.

The Veteran's personnel records reflect that he served as an Infantry Indirect Fire Crewman and a Fire Direct Crewman.   

More recently, the Board notes that the Veteran underwent a VA examination in May 2009.  The examiner reviewed the claims file and noted the Veteran's reports of serving during the Vietnam War, at which time he was subjected to mortar fire without the use of hearing protection devices.  The Veteran also reported positive occupation noise exposure as a carpenter for 35 years.  He denied recreational noise exposure.  Audiological testing revealed that the Veteran had an auditory threshold of 70 decibels at 3000 Hertz bilaterally.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 have been met bilaterally.  

In separate May 2009 VA opinion note, the audiologist who conducted the May 2009 VA examination noted that enlistment and discharge physical examinations with audiometric test results were not present in the claims file.  A review of records in the claims file was also negative for complaints of hearing loss or tinnitus during military service.  The Veteran's DD-214 Form revealed his military specialty to be infantry fire crewman.  The examiner concluded that, with regard to the issue of a possibility of hearing loss due to combat noise exposure, she cannot resolve this issue without resorting to mere speculation.  She stated that, due to the lack of enlistment and discharge physical examinations documenting audiometric test results, a causal relationship between hearing and military service cannot be established.  Based upon the Veteran's history, hearing loss is at least as likely due to positive occupational noise exposure as a carpenter of 35 years.

Another VA examination was provided by this same audiologist in November 2010.  In the November 2010 VA examination, she again indicated that she reviewed the claims file.  The Veteran reported that he was subjected to artillery fire, mortars, heavy gunfire, and 20 mm canon and 50 caliber machine gun fire during the Vietnam War.  The Veteran reported occasional occupation noise exposure as a carpenter for 35 years.  He reported that most of his duties included sheetrock and metal framing.  The Veteran denied recreational noise exposure.  Audiological testing revealed that the Veteran had an auditory threshold of 75 decibels at 4000 Hertz bilaterally.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 were again met bilaterally.  The examiner noted that pre-induction and separation physical examination revealed normal hearing.  No shift in hearing is seen at military discharge.  The Veteran's military specialty was infantry fire crewman and he was awarded the combat infantry badge.  His service treatment records are negative for complaints or treatment of hearing loss.  The examiner concluded by opining that hearing loss is not caused by or a result of military service.  She noted that hearing sensitivity is documented to be within normal limits bilaterally during and at military discharge with no shift in hearing seen.  There is no evidence of complaint or treatment of hearing loss during military service.  The Veteran's occasional occupational noise exposure as a union carpenter of 35 years and presbycusis should be considered contributing factors in his overall hearing loss.

In a January 2011 statement from a private physician, it was noted that the Veteran has a hearing loss consistent with the effects of loud noise exposure, such as gun fire and artillery fire, to which the Veteran was exposed during his service period.  The discharge audiogram on his physical, which he reviewed, is listed as in a normal range.  The audiogram does not indicate if these tests were done under soundproof conditions.  The description that the Veteran gives as the sounds levels to which he was exposed would definitely cause a hearing deficit similar to the one he now exhibits.  The physician recommended that the denial be reviewed.
Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

With regard to the Veteran's assertions of being exposed to loud noises during service, the Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the VA examiner who conducted the May 2009 and November 2010 VA examinations concluded that the Veteran's hearing loss is not caused by or a result of military service.  Regardless, in light of the fact that the Veteran has asserted that he was exposed to loud noises in service, an observation which he is competent to make; his personnel records reflect that he served as an Infantry Indirect Fire Crewman and a Fire Direct Crewman; and a private medical examiner who clearly had access to the Veteran's service treatment records determined that the Veteran has a hearing loss consistent with the effects of loud noise exposure to which he was exposed during his service period, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current hearing loss disability as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his bilateral hearing loss.  







ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


